DETAILED ACTION
This is final office action on the merits in response to the application filed on 11/08/2021.
Claims 8-14 have been canceled by the applicant.
Claims 1-7 and 15-27 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 112:
112 rejection regarding claims 8-14have been withdrawn as claims 8-14 are canceled by the applicant.
Rejection under 35 USC § 101:
Non-statutory subject matter 101 rejection regarding claims 15-20 have been withdrawn based on amendment.
The applicant asserts that the claims do not recites an abstract idea and the claims are not directed toward the transaction itself, but to the control and recordation of a transaction on a blockchain. The examiner respectfully disagrees. The claims recites a process similar to a escrow transaction which storing a fund on escrow account, creating a refund code to return to fund to buyer, and creating a payment code to transfer the fund to seller. The use of blockchain is generally linking a generic technological environment. The amendment of releasing fund after 
Rejection under 35 USC § 103:
The applicant asserts that Miller does not teach the features that seller’s signature releases payment and buy’s signature release refund, because Miller requires both parties to sign the escrow in order to release the fund to both parties. The examiner respectfully disagrees. The claim recites, under BRI, when the seller’s signature received, release fund to the buyer. However, the claim does not exclude the requirement of other signature.
The applicant asserts that Miller dose not teach creation of payment block and refund block. The examiner respectfully disagrees. Miller discloses the payment block (i.e. addendum generated at step 420) and refund block (i.e. sidechain created at step 610). In addition, as recited in the claim, only a payment code and a refund code is created, Miller discloses these codes as Miller is making payment and refund.
Claim Objections
Claim 4 objected to because of the following informalities:  there is incomplete bracket, if there is an amendment then technically the status is incorrect.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  a double bracketed text is being deleted for five or fewer characters, the double brackets is confusing. If there is an amendment then technically the status is incorrect.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  “[Computer]” should be using a strikethrough instead of brackets.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-7 are directed to a method. Claims 15-20 are directed to a non-transitory computer storage media. Claims 21-27 are directed to a system comprising a memory and a processor.
The claim(s) recite(s) commercial activities. Specifically, the claims recite “in response to receiving a first transaction, creating a first contract block on a …, the first contract block storing an identifier of a seller entity, an identifier of a first buyer entity, and an identifier of an intermediary entity; storing funds data to the …, the funds data indicating funds are committed to the first transaction by the first buyer entity; creating a refund code authorized by a first refund transaction block, the refund code configured to refund the committed funds for the first transaction when a seller digital signature or an intermediary digital signature are received; linking the first refund transaction block to the first contract block; creating a payment code authorized by a first payment transaction block, the payment code configured to transfer the committed funds for the first transaction to an account of the seller entity when a first buyer entity digital signature or the intermediary entity digital signature are received; linking the first payment transaction block to the first contract block; when the seller digital signature is received, releasing the committed funds for the first transaction to the first buyer entity; and 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain is generally linking to a generic technological environment. Specifically, blockchain perform(s) the steps or functions of performing an transaction by creating a first transaction data block, first payment block and first refund block and linking the blocks, and issuing funds when signature received. The use of a generic technological environment to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, blockchain perform(s) the steps or functions of performing an transaction by creating a first transaction data block, first payment block and first refund block and linking the blocks, and issuing funds when signature received. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial activities. Therefore, the use of these additional 
Claim 2 and 3 further recites verifying signatures which is basic function of blockchain and does not provide significantly more than the abstract idea. Claim 4 and 5 further recites public key being the identifier which is basic function of blockchain and does not provide significantly more than the abstract idea. Dependent claims 6 recites creating multisignature address on blockchain which is merely a blockchain address and does not provide significantly more than the abstract idea. Dependent claims 7 further describe receiving a second transaction and refund the first payment which is repeatedly performing claim 1. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, the dependent claims are also not patent eligible. Independent claims 15 and 21 are rejected along with the dependent claims because they have the same scope as claim 1-7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 15-18, 20-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller").
With respect to claim 1, 15 and 21:
Amaitis teaches:
in response to receiving a first transaction, creating a first contract block on [….], the first contract block storing an [….], an identifier of a first buyer entity and [….]. (In yet another embodiment, a method for managing bets comprises receiving a first bid identifying a first bid amount and a first participant of a plurality of participants in an event. See at least Paragraph [0017] and Fig. 3)
creating a first refund code authorized by [….], the first refund code configured to refund the committed funds for the first transaction [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the 
creating a first payment code authorized by [….], the first payment code configured to transfer the committed funds for the first transaction to an account of the seller entity [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200. See at least Paragraph [0017]). It would be understood the code being computer function, as Amaitis’s system performs the process, it has the computer function.
Amaitis does not teach the following limitations, however, Miller teaches:
a first […] transaction block…storing identifier of a seller entity…and an identifier of an intermediary entity. (At step 310, one or more digital smart contracts are identified and defined. Specifically, a manufacturer and/or a provider of a device having blocklet protocol modules or service using one or more blocklet protocols determines and/or generates the one or more terms for providing a performance of a service and/or provisioning of one or more goods in accordance with the digital smart contract to be imprinted on the device and/or incorporated into a service. The JWT illustrated in FIG. 3A includes one or more claim names including “iss”, “sub”, “aud”, “exp”, “nbf”, “iat”, and “jti” where “iss” identifies the issuer of the contract, “sub” identifies the subject of the contract, “aud” identifies the audience of the contract, “exp” identifies the 
storing funds data to the blockchain, the funds data indicating funds are committed to the first transaction by the first buyer entity. (The cryptographic escrow is created at the main blockchain and only when both parties cryptographically sign the escrow can the funds of the escrow be released. See at least Paragraph [0179])
a first refund transaction block…..refund when a seller digital signature or an intermediary digital signature are received; when the seller digital signature is received, releasing the committed funds for the first transaction to the first buyer entity. (At step 610, a sidechain for the microtransactions is created. A sidechain is separate from the main blockchain but would be interoperable to allow for a transfer of cryptocurrency assets between the sidechain and the main blockchain. At step 640, the parties (e.g., the autonomous device and the transacting party) to the transaction may exchange shared secret pairs for each increment of a transaction that is completed or for each microtransaction that is completed. Each exchanged shared secret key pair creates a block in the sidechain. The blockchain in such a case would act as a third party 
linking the first refund transaction block to the first contract block
a first payment transaction block….transfer the committed fund ….when a first entity digital signature or the intermediary entity digital signature are received; when the first buyer entity digital signature is received, transferring the committed funds for the first transaction to the account of the seller entity. (At step 420, the autonomous transacting device generates an addendum based on the transaction request. The generated addendum must be signed by a JWK or JWT of the prime smart digital contract hosted on the autonomous transacting device and also must be signed with economic value (e.g., cryptocurrency). Cryptographically signing the addendum with both a JWT or JWK of the prime contract and cryptocurrency provided by the initiating party authorizes the addendum. The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. See at least Paragraph [0142]-[0143])
linking the first payment transaction block to the first contract block. (Therefore, the addendum is dynamically generated by the autonomous transacting device and in a JWT format and is used to bind the parent smart digital contract. See at least Paragraph [0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for an auction system to receiving a first bid payment and refund the first bidder in responsive to receiving a second bid pay as disclosed by Amaitis with the feature of generating blocks and sidechains to manage transactions between two parties where the payment can be transmitted fully to the seller, partially transmitted to 
Claim 15, a computer storage media with the same scope as claim 1, is rejected.
Claim 21, a sytem with the same scope as claim 1, is rejected.
With respect to claim 2, 3, 16, 22 and 23:
Miller further teaches verifying that either the seller digital signature or the intermediary digital signature is partially based on data within the first refund transaction block before the refund of the committed funds; and verifying that either the first buyer digital signature or the intermediary digital signature is partially based on data within the first payment transaction block before the transfer of the committed funds. (The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. The cryptographic escrow is created at the main blockchain and only when both parties cryptographically sign the escrow can the funds of the escrow be released. See at least Paragraph [0143] and [0179])
Claim 2, a method with the same scope as claim 16, is rejected.
Claim 3, a method with the same scope as claim 16, is rejected.
Claim 22, a system with the same scope as claim 16, is rejected.
Claim 23, a system with the same scope as claim 16, is rejected.
With respect to claim 4, 5, 17, 24 and 25:
where at least one of: the identifier of the first buyer entity is a public key for the first buyer entity; the identifier of the seller entity is a public key for the seller entity; and the identifier of the intermediary entity is a public key for the intermediary entity. (A system and method for facilitating microtransaction involving an autonomous transacting device includes generating a plurality of key pairs and sharing a key of each of the plurality of key pairs with the transacting entity. Each endpoint generates its own unique public-key based address (e.g., a hashname) to send and receive small encrypted packets of JSON (with optional binary payloads) to other trusted endpoints. Hashname refers or relates to an endpoint identifier, calculated from its public key Endpoint, which refers or relates to a participant in the Telehash network identified by a single hashname. Specifically, each autonomous device using the cryptographic coprocessor 115 is able to generate private/public cryptography key pairs that can be used to cryptographically secure communication links and sessions between the device 110 and another party. See at least Paragraph [0032] [0041] [0115] and Abstract)
Claim 4, a method with the same scope as claim 17, is rejected.
Claim 5, a method with the same scope as claim 17, is rejected.
Claim 24, a system with the same scope as claim 17, is rejected.
Claim 25, a system with the same scope as claim 17, is rejected.
With respect to claim 7, 20 and 27:
Amaitis in view of Miller teaches in response to receiving a second transaction, creating a second contract block on the blockchain, the second contract block storing the identifier of the seller entity, an identifier of a second buyer entity and the identifier of the intermediary entity; storing funds data for the second transaction to the blockchain, the funds data indicating funds are committed to the second transaction by the first buyer entity; creating a second refund transaction block configured to refund the committed funds for the second transaction to the second buyer entity when data of the second refund transaction block is signed by at least one of the seller entity and the intermediary entity and linking the second refund transaction block to the second contract block; creating a second payment transaction block configured to transfer the committed funds for the second transaction to the seller entity when data of the second payment transaction block is signed by at least one of the second buyer entity and the intermediary entity and linking the second payment transaction block to the second contract block. The above steps is merely repeatedly creating more bid transactions.

Amaitis further teaches refunding the committed funds for the first transaction to the first buyer entity [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23. See at least Paragraph [0017])

Miller further teaches signing the first refund transaction block by at least one of the seller entity and the intermediary entity. (The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. See at least Paragraph [0143])

Claim 27, a method with the same scope as claim 7, is rejected.
With respect to claim 18:
Amaitis further teaches transferring the committed funds for the first transaction to the seller entity. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23 or, if the auction remains open, first client 20 can supplement the $200 in order to the outbid the second client 20. Assuming the first client 20 obtains the refund or that the auction was closed such that a supplemental bid 13 could not be made by first client 20, then second client 20 wins the auction for the bet 12 that Horse #1 will win the race. System 10 therefore accepts a bet 12 in a bet amount 22 of $500 from second client 20 that Horse #1 will win the race. See at least Paragraph [0017])

Miller further teaches by signing data in the first payment transaction block by at least one of the first buyer entity and the intermediary entity
Claim 6, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller") and Stanchfield (US 20150269538 A1; hereinafter, "Stanchfield").
With respect to claim 6, 19 and 26:
Amaitis in view of Miller further teaches creating a first contract block on a blockchain for a transaction comprises creating the first contract block on the blockchain with the […] and a transfer script that requires at least two of the public key for the first buyer entity, the public key for the seller entity, and the public key for the intermediary entity to transfer the committed funds for the first transaction; creating a first refund transaction block configured to refund the committed funds for the first transaction to the first buyer entity includes signing the first refund transaction block by the first buyer entity such that the first refund transaction block is configured to transfer the committed funds for the first transaction to the first buyer entity when data in the first refund transaction block is signed by the intermediary entity; and creating a first payment transaction block configured to transfer the committed funds for the first transaction to the seller entity includes signing the first payment transaction block by the first buyer entity such that the first payment transaction block is configured to transfer the committed funds for the first transaction to the seller entity when data in the first payment transaction block is signed by the intermediary entity.

Amaitis in view of Miller further does not teach creating a multisignature address using a public key for the first buyer entity, a public key for the seller entity, and a public key for the intermediary entity. However, Stanchfield teaches creating a multisignature address using a public key for the first buyer entity, a public key for the seller entity, and a public key for the intermediary entity. (It will be appreciated that the digital currency transfer system may include additional components. For example, a digital currency transfer system can include two or more peripheral security devices (e.g., 2, 3, 4, 5 . . . ) as desired. In this example, a multisignature public address can be generated/calculated from two or more public keys each provided by one of the peripheral security devices. See at least Paragraph [0053]). 
Amaitis in view of Miller disclose a blockchain auction system. Stanchfield discloses a system to managing transaction using a multisignature address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain auction system as disclosed by Amaitis in view of Miller with the feature of managing transaction using a multisignature address as disclosed by Stanchfield to improve security as suggested by Stanchfield by creating a multisignature address using the public keys of seller, buyer and intermediary entity.
Claim 19, a non-transitory computer storage media with the same scope as claim 6, is rejected.
Claim 26, a system with the same scope as claim 6, is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170078493 A1 (Melika et al.): Once the contract established between the buyer 40 and seller 42, the buyer 40 requests the initialization of service. The seller 42 verifies the channel 28 with the seller node 38, then begins service. The channel monitor 30 
US 20180101844 A1 (Song et al.): a method of issuing an electronic voucher by an issuer is provided. The method includes steps of: (a) creating and registering a transaction including a voucher data, a public key and a signature value of the issuer, with a private blockchain database, providing the issuer with a PrivTxid locating the transaction in the private blockchain database, and updating and registering value information including a balance of the voucher data with a BDB; and (b) acquiring and registering a representative hash value calculated using a specific hash value, which is a hash value of the voucher data, the public key, and the signature value, and its corresponding hash values which include a hash value of a delta_n including all balances of all vouchers, identifiable by all PrivTxids locating their transactions, with a public blockchain database, and acquiring a Txid locating the representative hash value in the public blockchain database.
US 20180143995 A1 (Bailey et al.): systems, methods, and computer-readable media are disclosed for an improved database. The systems, methods, and computer-readable media described herein may enhance the response time of databases and improve user 
US 20190172057 A1 (Vincent):.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685